                 Case 20-11662-KBO              Doc 1314         Filed 10/05/20       Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                             )
    In re                                                    )        Chapter 11
                                                             )
    GNC HOLDINGS, INC., et al., 1                            )        Case No. 20-11662 (KBO)
                                                             )
                     Debtors.                                )        (Jointly Administered)
                                                             )
                                                             )        Re: Docket No. 1301
                                                             )

 RITE AID HDQTRS. CORP.’S LIMITED OBJECTION TO AND RESERVATION OF
RIGHTS WITH RESPECT TO: (I) THE FIFTH AMENDED JOINT CHAPTER 11 PLAN
OF REORGANIZATION OF GNC HOLDINGS, INC. AND ITS DEBTOR AFFILIATES
     UNDER CHAPTER 11 OF THE BANKRUPTCY CODE; AND (II) TO THE
           ASSUMPTION OF A CERTAIN EXECUTORY CONTRACT

            Rite Aid HDQTRS. Corp. (“Rite Aid”) by and through its undersigned counsel, hereby

submits this limited objection and reservation of rights (the “Limited Objection”) to the Fifth

Amended Joint Chapter 11 Plan of Reorganization of GNC Holdings, Inc. and Its Debtor

Affiliates under Chapter 11 of the Bankruptcy Code [Docket No. 1301] (as may be amended or

supplemented from time to time, the “Plan”). 2 In support of the Limited Objection, Rite Aid

respectfully states as follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s United States federal tax
identification number, if applicable, or other applicable identification number, are: GNC Holdings, Inc. (6244);
GNC Parent LLC (7572); GNC Corporation (5170); General Nutrition Centers, Inc. (5168); General Nutrition
Corporation (4574); General Nutrition Investment Company (3878); Lucky Oldco Corporation (7141); GNC
Funding, Inc. (7837); GNC International Holdings, Inc. (9873); GNC China Holdco, LLC (0004); GNC
Headquarters LLC (7550); Gustine Sixth Avenue Associates, Ltd. (0731); GNC Canada Holdings, Inc. (3879);
General Nutrition Centres Company (0939); GNC Government Services, LLC (2226); GNC Puerto Rico Holdings,
Inc. (4559); and GNC Puerto Rico, LLC (7234). The Debtors’ mailing address is 300 Sixth Avenue, Pittsburgh,
Pennsylvania 15222.
2
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Plan.



#110460346 v5
                Case 20-11662-KBO            Doc 1314        Filed 10/05/20        Page 2 of 19




                                    PRELIMINARY STATEMENT 3

          Rite Aid generally does not object to the Debtors’ attempts to confirm the Plan. Indeed,

in the event of a Sale Transaction, Rite Aid looks forward to a productive ongoing business

relationship with GNC Newco, who has listed Rite Aid’s Retail Agreement as among the

Executory Contracts that will be assigned to it by the Debtors. However, if the Sale Transaction

does not close and the Debtors, instead, pursue a Restructuring, the Plan as currently drafted

deprives Rite Aid of critical rights that it is entitled to as a non-Debtor counterparty to an

Executory Contract under section 365 of the Bankruptcy Code. Rite Aid files this Limited

Objection to protect these rights.

          Under the terms of the Sale, as approved by the Court’s Sale Order, the Debtors shall

assume and assign to GNC Newco the Retail Agreement between Rite Aid and GNC. As a

condition to such assumption and assignment, the Sale Order provides that “the Debtors shall

promptly (and in any event no later than the Closing Date) pay all cure obligations arising at any

time between the deadline for non-Debtor counterparties to object to the Debtors’ proposed Cure

Costs and the Closing Date under any Selected Assigned Contract [such as the Retail

Agreement].” See Sale Order at ¶ 18. Further, the Sale Order provides that “notwithstanding

anything to the contrary in this Sale Order or the Stalking Horse Agreement, all obligations

arising under the Selected Assigned Contracts [such as the Retail Agreement] prior to the

Closing Date, but that are not in default as of the Closing Date, shall be assumed by Buyer on the

Closing Date and paid by Buyer in the ordinary course of business as and when they come due.”

Id.



3
  Capitalized terms used but not defined in this Preliminary Statement shall have the meaning ascribed to them
elsewhere in this Limited Objection.


                                                         2
#110460346 v5
                Case 20-11662-KBO        Doc 1314      Filed 10/05/20    Page 3 of 19




          In stark contrast, the Plan currently provides neither of these protections for non-Debtor

counterparties to Executory Contracts and Unexpired Leases. As drafted, the Plan provides no

mechanism for non-Debtor counterparties to assert additional Cure Costs that may arise

following the deadline for such counterparties to object to the Debtors’ proposed Cure Cost—

which, under the Plan, is the October 5, 2020 deadline for filing Plan objections (the “Cure

Objection Deadline”)—and prior to the Plan’s Effective Date (the “Post-Cure Objection

Deadline Cure Costs”), nor any assurance that any these Post-Cure Objection Deadline Cure

Costs will be paid.

          Further, the Plan, as written, fails to account for otherwise valid and enforceable amounts

owing under Executory Contracts or Unexpired Leases that may arise prior to the Plan’s

Effective Date, but that are not technically “cure” amounts under the Bankruptcy Code because

they are claims that are not in default as of the date that the Debtors assume Executory Contracts

and Unexpired Leases (the “Assumption Date”). Such claims include amounts that have been

invoiced but are not overdue as of the Assumption Date and amounts that have accrued, but have

not been invoiced, as of the Assumption Date (collectively, “Accruals”). Indeed, read literally,

the Plan grants the Debtors a release for all claims arising under assumed Executory Contracts

upon the assumption of those contracts, without excepting from such releases the payment of

Cure Costs (including Post-Cure Objection Deadline Cure Costs) and Accruals.

          The provisions in the Sale Order that protect non-Debtor Counterparties’ rights to be paid

all Cure Costs (including those arising after the applicable cure objection deadline) and to be

paid all Accruals in the ordinary course were included in the Sale Order as a result of Rite Aid’s

Limited Response to the Sale and the negotiations with the Debtors that followed. Rite Aid files

this Limited Objection to the Plan to ensure the very same protections that Rite Aid is afforded in



                                                   3
#110460346 v5
                Case 20-11662-KBO        Doc 1314        Filed 10/05/20   Page 4 of 19




the event of a Sale Transaction—and, in all events, that Rite Aid is entitled to under the

Bankruptcy Code—apply with full force and effect if the Debtors pursue a Restructuring. Rite

Aid is confident that these issues can be resolved through language added to an order confirming

the Plan.

          Further, Rite Aid has not received a cure notice in connection with the Plan stating that

the Debtors intend to assume the Retail Agreement under the Plan in the event that a Sale

Transaction is not consummated and providing what the Debtors believe to be the Cure Cost for

such contract (though Rite Aid did receive the Cure Notice in connection with the Sale

Transaction). While Rite Aid’s current Cure Cost (i.e., the amount of defaults that are currently

owed by the Debtors to Rite Aid under the Retail Agreement, and not including Accruals, which,

by definition, are not in default) is $0.00, Rite Aid reserves its rights to assert any Cure Costs

that may arise between the Cure Objection Deadline and the Assumption Date (as well as

reserving all of its rights with respect to Accruals).

                 BACKGROUND REGARDING THE RETAIL AGREEMENT

A.        GNC’s Indemnification Obligations under the Retail Agreement

          1.     As of the Petition Date, Debtor General Nutrition Corporation (“GNC”) and Rite

Aid were parties that certain Amended and Restated GNC/Rite Aid Retail Agreement, entered

into and dated as of December 8, 1998, amended on November 20, 2000, May 1, 2004, and July

2007, and amended and restated on December 5, 2018 (the “Retail Agreement”). The Retail

Agreement provided the terms of a buyer/seller relationship, whereby Rite Aid would, among

other things, purchase, and then sell to consumers, certain of GNC’s products.




                                                   4
#110460346 v5
                Case 20-11662-KBO       Doc 1314      Filed 10/05/20     Page 5 of 19




          2.     Article XVI of the Retail Agreement contains certain indemnification provisions,

including those providing for the indemnification of Rite Aid by GNC in certain circumstances.

Specifically, Article XVI, Paragraph C of the Retail Agreement provides:

                 GNC shall indemnify and hold harmless Rite Aid, its affiliates and their
                 respective officers, directors and employees against any and all claims arising out
                 of or resulting from any breach or default by GNC or its affiliates in connection
                 with this Retail Agreement; arising from any benefit or structure function
                 statement used on the GNC Brand Product; and/or from the failure to meet the
                 quality, purity or labeling of any GNC Brand Product or arising out of or resulting
                 from advertising by GNC of any GNC Brand Product by GNC or its affiliates.

Retail Agreement, Art. XVI, Para. C.

          3.     Article XVI, Paragraph D of the Retail Agreement sets forth certain terms

whereby an “Indemnifying Person” (as defined in the Retail Agreement) must pay for the costs

of an action taken against an “Indemnified Person” (as defined in the Retail Agreement),

including the employment of counsel and the settlement of such actions.

          4.     Since entering into the Retail Agreement and prior to the Petition Date, Rite Aid

has been subject to potential liability for which it is entitled to indemnification under the Retail

Agreement. Rite Aid’s indemnification claims against GNC include certain claims which are

fixed and non-contingent, as well as claims that are currently disputed, unliquidated and

contingent, arising from legal action and other litigation claims against Rite Aid. On August 26,

2020, Rite Aid filed proof of claim number 2051 (the “Proof of Claim”, which is incorporated

herein by reference) on account of these indemnification claims, asserting a pre-petition claim

against GNC in the aggregate amount of not less than $10,000.00 together with unliquidated,

pre-petition, contingent, claims for any liabilities of Rite Aid giving rise to pre-petition

indemnification claims against GNC under the Retail Agreement or otherwise (collectively, the

“Pre-Petition Indemnification Claims”).



                                                  5
#110460346 v5
                Case 20-11662-KBO       Doc 1314       Filed 10/05/20     Page 6 of 19




          5.     Further, Rite Aid and GNC agreed that GNC would pay for attorney fees directly

to Rite Aid’s defense counsel until August 1, 2020; on and after August 1, 2020, Rite Aid has,

due to the Debtors’ bankruptcy filings, been forced to pay for its legal defense fees, for which it

must be indemnified under the terms of the Retail Agreement. As of August 20, 2020, Rite Aid

incurred approximately $1,586.50 in legal fees in its defense of the case Silva, et al. v. Rite Aid

Corporation, No. 1:18-cv-02135 (M. D. Pa.), has incurred further fees since that date and may

incur further legal expenses in the Silva case prior to the closing of any sale of substantially all of

the Debtors’ assets or the Effective Date of the Plan if the Debtors’ pursue a Restructuring (all

such amounts, which includes amounts arising after August 20, 2020, the “Post-Petition Silva

Fees”). Further, as of August 20, 2020, Rite Aid incurred approximately $1,133.40 in legal fees

in its defense of the case Clement v. Rite Aid Corporation and Rite Aid of New York, Inc., Index

No. 158879/2019 (Supreme Court of the State of New York, County of New York) has incurred

further fees since that date and may incur further legal expenses in the Silva case prior to the

closing of any sale of substantially all of the Debtors’ assets or the Effective Date of the Plan if

the Debtors’ pursue a Restructuring (all such amounts, which includes amounts arising after

August 20, 2020, the “Post-Petition Clement Fees” and, together with the Post-Petition Silva

Fees, the “Post-Petition Indemnification Claims). Although all Post-Petition Indemnification

Claims must be paid by GNC, none of these amounts are currently in default and, as such, no

“Cure Costs” are currently due with respect to such obligations.

          6.     Finally, as various legal actions taken against Rite Aid arise and continue to

progress, Rite Aid may continue to incur legal expenses and/or make settlement payments for

which GNC has an obligation to indemnify Rite Aid under the Retail Agreement (such amounts,

the “Unaccrued Indemnification Claims”).          While such Unaccrued Indemnification Claims



                                                  6
#110460346 v5
                Case 20-11662-KBO      Doc 1314     Filed 10/05/20     Page 7 of 19




cannot be accounted for presently, GNC will be obligated to pay such claims once they accrue

and become due under the terms of the Retail Agreement.

B.        GNC’s Advertising Support Obligations under the Retail Agreement

          7.      Pursuant to the Retail Agreement, “GNC shall provide Rite Aid with a 1.5% off

invoice allowance on all invoices of Rite Aid purchases of GNC Brand Product for advertising

support.” This 1.5% advertising support is based on Rite Aid’s gross warehouse purchases of

GNC product for a given billing period and is charged against GNC after Rite Aid has been

invoiced for that billing period (such charges, the “Advertising Support Charges”). To date,

Advertising Support Charges, including those billed post-petition, have been billed and satisfied

in the ordinary course of business and there are no such charges that are currently in default

although it is possible that defaults may arise or exist as of the Assumption Date. GNC is

required to pay Advertising Support Charges for billing periods through January 1, 2021.

                                PROCEDURAL BACKGROUND

          8.     On July 1, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order

Approving (I)(A) the Debtors’ Entry Into Stalking Horse Agreement And Related Bid

Protections, (B) the Bidding Procedures in Connection with the Sale of Substantially All of the

Debtors’ Assets, (C) the Procedures for the Assumption and Assignment of Executory Contracts

and Unexpired Leases, (D) the Form and Manner of Notice of the Sale Hearing, Assumption

Procedures, and Auction Results, and (E) Dates for an Auction and Sale Hearing, (II)(A) the

Sale of Substantially All of the Debtors’ Assets Free and Clear of All Claims, Liens, Liabilities,

Rights, Interests and Encumbrances, and (B) the Debtors’ Assumption and Assignment of

Certain Executory Contracts and Unexpired Leases and (III) Related Relief, and (III) Granting

Related Relief [Docket No. 227] (the “Sale Motion”) seeking, among other things, the entry of



                                                7
#110460346 v5
                Case 20-11662-KBO      Doc 1314     Filed 10/05/20     Page 8 of 19




an order approving for the sale of substantially all of the Debtors’ assets pursuant to section 363

of the Bankruptcy Code.

          9.     On July 31, 2020, the Debtors filed the Notice of Potential Assumption of

Executory Contracts or Unexpired Leases and Cure Amounts [Docket No. 614] (the “Cure

Notice”). Attached to the Cure Notice as Exhibit 1 was a list of Executory Contracts that the

Debtors intend to assume and assign to the post-sale going concern entity to be owned or

controlled by the Successful Bidder (as defined in the Stalking Horse Agreement (defined

below), “GNC Newco”) in connection with the Sale Transaction, along with the Debtors’

proposed Cure Costs that must be paid to assume and assign such contracts. On Exhibit 1 to the

Cure Notice, the Debtors listed the Retail Agreement with a cure amount of $0.00. See Cure

Notice, Exhibit 1, Item 2752.

          10.    On August 27, 2020, Rite Aid filed the Rite Aid HDQTRS. Corp.’s Limited

Response to and Reservation of Rights with Respect to: (I) the Sale of Substantially All of the

Debtors’ Assets; and (II) the Debtors’ Assumption and Assignment of, and the Cure Amount

Pertaining to, an Executory Contract Between Rite Aid HDQTRS. Corp and General Nutrition

Corporation [Docket No. 974] (the “Limited Response to the Sale”). In the Limited Response to

the Sale, Rite Aid reserved its rights to assert Cure Costs that may arise after the objection

deadline applicable to the Cure Notice, objected to the Sale Motion insofar as it did not provide a

mechanism for non-Debtor counterparties to Executory Contracts or Unexpired Leases to be paid

on Accruals or to assert and be paid further cure amounts that would arise between the cure

objection deadline and the closing of the proposed sale.

          11.    On September 18, 2020, the Court entered the Order (I) Authorizing and

Approving (A) the Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,



                                                8
#110460346 v5
                Case 20-11662-KBO       Doc 1314     Filed 10/05/20     Page 9 of 19




Claims, and Encumbrances and (B) the Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases in Connection Therewith, and (II) Granting Related Relief

[Docket No. 1202] (the “Sale Order”), which approved the sale of substantially all of the

Debtors’ assets pursuant to the terms and conditions of the Stalking Horse Agreement dated as of

August 7, 2020 (together with all amendments, as attached to the Sale Order as Exhibit A

thereto, and as may be amended, modified, or supplemented in accordance with the terms of the

Sale Order, the “Stalking Horse Agreement”). With respect to the assumption and assignment of

Executory Contracts and Unexpired Leases, paragraph 18 of the Sale Order required that the

Debtors pay all Cure Costs for any Executory Contracts and Unexpired Leases they intended to

assume and assign and further provided, in relevant part:

                 . . . the Debtors shall promptly (and in any event no later than the Closing Date)
                 pay all cure obligations arising at any time between the deadline for non-Debtor
                 counterparties to object to the Debtors’ proposed Cure Costs and the Closing Date
                 under any Selected Assigned Contract (the “Post-Cure Objection Deadline Cure
                 Costs”) to the applicable non-Debtor counterparty to each Selected Assigned
                 Contract (and such non-Debtor counterparties shall retain all rights to enforce
                 prompt payment of such Post-Cure Objection Deadline Cure Costs, including the
                 right to file an administrative expense claim); and provided, further, that,
                 notwithstanding anything to the contrary in this Sale Order or the Stalking Horse
                 Agreement, all obligations arising under the Selected Assigned Contracts prior to
                 the Closing Date, but that are not in default as of the Closing Date, shall be
                 assumed by Buyer on the Closing Date and paid by Buyer in the ordinary course
                 of business as and when they come due.

Sale Order, at ¶ 18.

          12.    Between the time that the Limited Response to the Sale was filed and the Sale

Order was entered, Rite Aid and the Debtors engaged in negotiations to ensure that the rights of

non-Debtor counterparties to Executory Contracts and Unexpired Leases were preserved through

the inclusion of the above-quoted language.




                                                 9
#110460346 v5
                Case 20-11662-KBO        Doc 1314      Filed 10/05/20    Page 10 of 19




          13.     On September 30, 2020, the Debtors filed the current iteration of the Plan. Under

the Plan, in the event that the Sale Transaction does not occur, all Executory Contracts and

Unexpired Leases that have not been rejected or terminated shall be deemed to be assumed. See

Plan, at Art. V., Sec. A. As of the date hereof, other than the Cure Notice that was filed and

served in connection with the Sale Transaction, Rite Aid has not, upon information and belief,

received any cure notice with respect to an assumption of the Retail Agreement under the Plan

(in the event a Sale Transaction does not occur) and the Debtors’ proposed Cure Cost, nor any

notice confirming the Debtors’ intent to reject the Retail Agreement under the Plan (in the event

a Sale Transaction does not occur). Similarly, the Retail Agreement does not appear anywhere

on any Plan Supplement indicating the Debtors’ intentions as to assumption or rejection (which

means, under the terms of the Plan, that the Retail Agreement would otherwise be assumed

should the Debtors pursue a Restructuring in lieu of a Sale Transaction).

                  LIMITED OBJECTION AND RESERVATION OF RIGHTS

A.        Objection to Plan

          14.     The Plan is objectionable because it does not provide all of the necessary

protections granted by section 365 of the Bankruptcy Code to parties whose contracts will be

assumed by the Debtors.

          15.     It is well settled that, where a debtor-in-possession elects to assume an executory

contract under section 365 of the Bankruptcy Code, it assumes the contract cum onere; that is,

the Debtors may only assume the entire contract, with all of the benefits, burdens and obligations

attendant thereto. N.L.R.B. v. Bildisco and Bildisco, 465 U.S. 513, 531-32 (1984) (holding that,

“[s]hould the debtor-in-possession elect to assume the executory contract, however, it assumes

the contract cum onere . . . and the expenses and liabilities incurred may be treated as



                                                  10
#110460346 v5
                Case 20-11662-KBO      Doc 1314      Filed 10/05/20    Page 11 of 19




administrative expenses, which are afforded the highest priority on the debtor’s estate”); Pirinate

Consulting Grp., LLC v. C. R. Meyer & Sons Co. (In re Newpage Corp.), Nos. 11-12804(KG),

13-52429, 2017 Bankr. LEXIS 413, at *14 (Bankr. D. Del. Feb. 13, 2017) (“A debtor ‘can only

assume a contract cum onere—accepting the benefits along with the burdens.’”) (quoting In re

Physiotherapy Holdings, Inc., 538 B.R. 225, 229 (D. Del. 2015) (citing In re Fleming Cos., 499

F.3d 300, 308 (3d Cir. 2007)); accord In re Klein Sleep Products, Inc., 78 F.3d 18, 24 (2d Cir.

1996) (same); City of Covington v. Covington Landing Ltd. P'ship, 71 F.3d 1221, 1226 (6th Cir.

1995) (“When the debtor assumes the lease or the contract under § 365, it must assume both the

benefits and the burdens of the contract. Neither the debtor nor the bankruptcy court may excise

material obligations owing to the non-debtor contracting party.”).

          16.     Accordingly, to assume an executory contract, the Debtors must cure both pre-

and post-petition defaults. 11 U.S.C. § 365(b)(1); see In re Fleming Cos., No. 03-10945

(MFW), 2004 Bankr. LEXIS 198, at *13 (Bankr. D. Del. Feb. 27, 2004) (“Section 365 provides

that a debtor cannot assume an executory contract on which there has been a default unless

it cures or provides adequate assurance that it will promptly cure such default.”) (citing 11

U.S.C. § 365(b)(1)(A)); accord In re Stoltz, 315 F.3d 80 (2d Cir. 2002); In re Liljeberg Eners.,

Inc., 304 F.3d 410 (5th Cir. 2002); In re Overland Park Fin. Corp., 236 F.3d 1246 (10th Cir.

2001); In re Building Block Child Care Ctrs., Inc., 234 B.R. 762 (9th Cir. BAP 1999); In re

Washington Capital Aviation & Leasing, 156 B.R. 167, 173 (Bankr. E.D. Va. 1993); In re Tel-A-

Communications Consultants, Inc., 50 B.R. 250 (Bankr. D. Conn. 1985); In re North American

Rental, 54 B.R. 574 (Bankr. D. N.H. 1985). Thus, in order for the Debtors to assume the Retail

Agreement, all amounts in default as of the Assumption Date must be paid, including any Post-

Cure Objection Deadline Cure Costs. However, as written, the Plan provides no mechanism for



                                                11
#110460346 v5
                Case 20-11662-KBO       Doc 1314       Filed 10/05/20    Page 12 of 19




any counterparty to an Executory Contract or Unexpired Lease to assert further cures as they

arise after the Cure Objection Deadline—any order confirming the Plan must provide such a

mechanism and explicitly provide that the payment of all Cure Costs (including such Post-Cure

Objection Deadline Cure Costs) must be paid by the Debtors as a prerequisite to the assumption

of the relevant Executory Contract or Unexpired Lease.

          17.     Moreover, in addition to requiring, as a condition of assumption, that a debtor

provide a prompt cure for all monetary defaults thereunder, section 365(b)(1)(C) of the

Bankruptcy Code requires adequate assurance of future performance under such contract. See 11

U.S.C. § 365(b)(1)(A)-(C). As such, under the Bankruptcy Code, the Plan must provide for

assumption of (and adequate assurance of payment for) all obligations under assumed Executory

Contracts and Unexpired Leases as of the Assumption Date—not just cure amounts.

          18.     The Plan provides that, subject to the resolution of any dispute regarding

assumption, any Cure Cost with respect to an Executory Contract or Unexpired Lease to be

assumed shall be handled as follows:

                  Any monetary defaults under each Executory Contract and
                  Unexpired Lease to be assumed pursuant to the Plan shall be
                  satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
                  payment of the Cure Cost in Cash on the Effective Date or as soon
                  as reasonably practicable. . .

Id., at Art. V, Sec. B.

          19.     The Plan defines “Cure Cost”, in relevant part, to mean “all amounts . . . required

to cure any monetary defaults under any Executory Contract or Unexpired Lease . . . that is to be

assumed by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code whether in

connection with the Restructuring or a Sale Transaction.” Id., at Art. I, Sec. A, ¶ 66.

          20.     In addition to pre- and post-petition monetary defaults that exist under Executory

Contracts and Unexpired Leases, the Debtors are (or will become) contractually liable for

                                                  12
#110460346 v5
                Case 20-11662-KBO        Doc 1314       Filed 10/05/20   Page 13 of 19




Accruals. While Accruals are not technically Cure Costs (because such obligations are not in

default), they are, nonetheless, valid claims arising prior to the Assumption Date and must be

paid as and when they come due pursuant to section 365 of the Bankruptcy Code.

          21.     The Bankruptcy Code demands that, in order for an executory contract to be

assumed by a debtor, all Cure Costs (including Post-Cure Objection Deadline Cure Costs) must

be paid and that all Accruals must be satisfied as and when such obligations come due.

However, the Plan appears to do exactly the opposite—providing for a release of claims upon the

assumption of an Executory Contract or Unexpired Lease without providing for the payment of

Accruals, stating as follows:

                  Assumption of any Executory Contract or Unexpired Lease
                  pursuant to the Plan or otherwise together with the payment of all
                  related Cure Costs shall result in the full satisfaction and cure of
                  any Claims and defaults, whether monetary or nonmonetary, that
                  are required to be cured pursuant to section 365 of the Bankruptcy
                  Code under any assumed Executory Contract or Unexpired Lease
                  arising at any time prior to the effective date of assumption . . .

Id. Any order confirming the Plan should make clear that, notwithstanding such language of the

Plan, any release is only effective upon payment in full of all Cure Costs and Accruals to the

non-Debtor counterparties to assumed Executory Contracts or Unexpired Leases.

          22.     To that end, Rite Aid proposes the insertion of the following language in any

order confirming the Plan:

                  Notwithstanding anything to the contrary in the Plan, any Plan Supplement, or
                  this Confirmation Order with respect to all Executory Contracts and Unexpired
                  Leases assumed under the Plan (the “Plan Assumed Agreements”) and not in
                  connection with a Sale Transaction (either because no Sale Transaction is
                  consummated or because the Sale Transaction did not provide for the assumption
                  of such Plan Assumed Agreement): (I) in addition to paying any Cure Costs
                  arising prior to the cure objection deadline, the Debtors shall promptly (and in any
                  event no later than the date such agreements are to be assumed under the Plan (the
                  “Assumption Date”)) pay all Cure Costs arising at any time between such cure
                  objection deadline and the Assumption Date (the “Post-Cure Objection
                  Deadline Cure Costs”); (II) all non-Debtor counterparties to any Plan Assumed

                                                   13
#110460346 v5
                Case 20-11662-KBO        Doc 1314       Filed 10/05/20    Page 14 of 19




                  Agreement may, on or before the Administrative Claims Bar Date, assert Post-
                  Cure Objection Deadline Cure Costs arising at any time prior to the Assumption
                  Date of such Plan Assumed Agreement, with the any disputes over such asserted
                  Post-Cure Objection Deadline Cure Costs to be resolved consistent with the
                  procedures laid out in Article V, Section B of the Plan as though the asserted Cure
                  Costs were filed prior to the deadline to object to Cure Costs; (III) all obligations
                  arising under any Plan Assumed Agreement prior to the Assumption Date, but
                  that are not in default as of the Assumption Date (“Accruals”), shall be fully
                  enforceable against and paid by the Debtors (or the Reorganized Debtors, as the
                  case may be) in the ordinary course of business as and when they come due and
                  such claims shall not be discharged or subject to any injunction under the Plan,
                  Confirmation Order, or otherwise (and non-Debtor parties shall not be required to
                  file administrative claims to preserve their right to the payment of such Accruals);
                  and (IV) with respect to any Plan Assumed Agreement, unless and until all Cure
                  Costs (including Post-Cure Objection Deadline Cure Costs) and all Accruals
                  arising under such agreement are paid in full, neither the Debtors nor the
                  Reorganized Debtors shall be released from any claims for such Cure Costs
                  (including Post-Cure Objection Deadline Cure Costs) or Accruals.

          23.     The Bankruptcy Code’s guarantee of adequate assurance of future performance

demands that non-Debtor counterparties to the Debtors’ Executory Contracts or Unexpired

Leases are not “left holding the bag” for Cure Costs arising from pre- and post-petition defaults

and Accruals existing at the time such agreements are assumed—the Plan and confirmation order

should clearly provide that these obligations will be assumed and paid in full by the Debtors or

the Reorganized Debtors (as the case may be).

B.        Reservation of Rights with Respect to Cure Costs and Accruals under the Retail
          Agreement

          24.     Subject to the foregoing limited Plan objection and the reservation of rights with

respect to Cure Costs and Accruals stated herein, Rite Aid does not object to the Debtors’

assumption of the Retail Agreement under the Plan, should a Sale Transaction not occur. Rite

Aid, however, has not, upon information and belief, received any cure notice with respect to the

assumption of the Retail Agreement under the Plan and therefore does not know the amount that

the Debtors believe they need to pay Rite in satisfaction of all of Rite Aid’s Cure Costs.



                                                   14
#110460346 v5
                Case 20-11662-KBO      Doc 1314      Filed 10/05/20   Page 15 of 19




          25.     As of the date hereof, the current Cure Cost of the Retail Agreement is $0.00.

However, certain Accruals—including, but not limited to, the Pre-Petition Indemnification

Claims and the Post-Petition Indemnification Claims, which total at no less than $12,719.90—

may be in default as of the Assumption Date and would entitle Rite Aid to receive payments for

Cure Costs with respect to these amounts. To the extent any such defaults exist as of the

Assumption Date, Rite Aid reserves its right to seek payment of all Cure Costs under the Plan.

Furthermore, any order confirming the Plan should provide a mechanism for counterparties to

preserve and assert Cure Costs arising after the present objection deadline of October 5, 2020

through the date any applicable Assumption Date for such Executory Contract or Unexpired

Lease.

          26.     Similarly, certain amounts that may not have yet accrued—including, but not

limited to, any Unaccrued Indemnification Claims and unaccrued Advertising Support

Charges—may become Accruals prior to the Assumption Date. When such amounts arise as

Accruals, Rite Aid hereby reserves its rights to be paid on such Accruals in the ordinary course

by the Debtors or the Reorganize Debtors (as the case may be).

                                         CONCLUSION

          WHEREFORE, Rite Aid hereby: (i) respectfully requests that the Court condition the

entry of an order confirming the Debtors’ Plan upon the inclusion of language in any order

confirming or approving the Plan (and/or in any amended version of the Plan) in the form

requested by Rite Aid in this Limited Objection that, among other things, expressly provides

that, notwithstanding anything in the Plan to the contrary, non-debtor counterparties to Executory

Contracts or Unexpired Leases shall be entitled to payment in full on any and all Cure Costs

(including Post-Cure Objection Deadline Cure Costs) and Accruals existing as of the



                                                15
#110460346 v5
                Case 20-11662-KBO      Doc 1314       Filed 10/05/20    Page 16 of 19




Assumption Date of each such agreement, and such Accruals shall be paid as and when they

come due in the ordinary course of business; (ii) reserves its rights to assert all amounts due

under the Retail Agreement as Cure Costs as and when they come due; (iii) reserves its right to

assert Accruals as they arise under the Retail Agreement, and to demand payment of Accruals

and Cure Costs; and (iv) seeks such other relief as is just and appropriate.

Dated: October 5, 2020                            TROUTMAN PEPPER HAMILTON SANDERS LLP
Wilmington, Delaware
                                                  /s/ Henry J. Jaffe
                                                  Henry J. Jaffe (DE Bar No. 2987)
                                                  Kenneth A. Listwak (DE Bar No. 6300)
                                                  Hercules Plaza, Suite 5100
                                                  1313 N. Market Street
                                                  Wilmington, Delaware 19899-1709
                                                  Telephone: (302) 777-6500
                                                  Facsimile: (302) 421-8390
                                                  Email:        henry.jaffe@troutman.com
                                                                kenneth.listwak@troutman.com

                                                  Counsel for Rite Aid HDQTRS. Corp.




                                                 16
#110460346 v5
            Case 20-11662-KBO          Doc 1314      Filed 10/05/20      Page 17 of 19




                                 CERTIFICATE OF SERVICE

       I, Henry J. Jaffe, hereby certify that on the 5th day of October, 2020, I caused the foregoing

Rite Aid HDQTRS. Corp.’s Limited Objection to and Reservation of Rights with Respect to: (I) the

Fifth Amended Joint Chapter 11 Plan of Reorganization of GNC Holdings, Inc. and Its Debtor

Affiliates under Chapter 11 of the Bankruptcy Code; and (II) to the Assumption of a Certain

Executory Contract to be served upon the parties set forth on the attached service list, in the manner

indicated; and all ECF participants in this case were served electronically through the Court’s ECF

noticing system, at their respective email addresses registered with the Court.

                                                              /s/ Henry J. Jaffe
                                                              Henry J. Jaffe (DE No. 2987)
                              Case 20-11662-KBO                Doc 1314    Filed 10/05/20       Page 18 of 19
                                                  GNC Holdings, Inc., et al. 20-11662 (KBO)
                                                             SERVICE LIST

Federal Express and Email                                                 Hand Delivery and Email
(Co-counsel to the Debtors)                                               (Co-counsel to the Debtors)
Richard A. Levy, Caroline A. Reckler, Asif Attarwala, and Brett Newman    Michael Nestor, Kara Hammond Coyle, and Joseph M. Mulvihill
LATHAM & WATKINS LLP                                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
                                                                          1000 N. King Street
Richard.levy@lw.com; caroline.reckler@lw.com; asif.attarwala@lw.com;      Wilmington, DE 19801
brett.newman@lw.com                                                       mnestor@ycst.com; kcoyle@ycst.com; jmulvihill@ycst.com

Federal Express and Email                                                 Hand Delivery and Email
(Co-counsel to the Debtors)                                               Jane Leamy
Andrew Ambruoso and Jeffrey T. Mispagel                                   The Office of the United States Trustee for the District of
LATHAM & WATKINS LLP                                                      Delaware
885 Third Avenue                                                          844 King Street, Suite 2207
New York, New York 10022                                                  Lockbox 35
andrew.ambruoso@lw.com; jeffrey.mispagel@lw.com                           Wilmington, DE 19801
                                                                          jane.m.leamy@usdoj.gov

Federal Express and Email                                                 Federal Express and Email
(Counsel to the administrative agent under the DIP ABL FILO               (Counsel to the Administrative Agent under the DIP Term
Facility)                                                                 Facility)
Sandy Qusba, Daniel L. Biller, and Jamie Fell                             Erin E. Trigg and Samuel S. Kohn
SIMPSON THACHER & BARTLETT LLP,                                           DORSEY & WHITNEY LLP
425 Lexington Ave.                                                        51 West 52nd Street
New York, NY 10017                                                        New York, NY 10019
squsba@stblaw.com; daniel.biller@stblaw.com;                              trigg.erin@dorsey.com; kohn.sam@dorsey.com
jamie.fell@stblaw.com
Federal Express and Email                                                 Hand Delivery and Email
(Counsel to the Ad Hoc Group of Crossover Lenders)                        (Counsel to the Ad Hoc Group of Crossover Lenders)
Mark Shinderman, Brett Goldblatt, Daniel B. Denny, and                    Robert J. Dehney
Jordan A. Weber                                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
MILBANK LLP                                                               1201 North Market Street, 16th Floor
2029 Century Park East                                                    P.O. Box 1347
Los Angeles, CA 90067                                                     Wilmington, DE 19899-1347
mshinderman@milbank.com; bgoldblatt@milbank.com;                          rdehney@mnat.com
ddenny@milbank.com; jweber@milbank.com
Federal Express and Email                                                 Hand Delivery and Email
(Counsel to the Ad Hoc FILO Term Lender Group)                            (Counsel to the Ad Hoc FILO Term Lender Group)
Andrew N. Rosenberg, Jacob Adlerstein,                                    Richard S. Cobb
Douglas R. Keeton and Janick Gordils                                      LANDIS RATH & COBB LLP
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP                              919 Market Street, Suite 1800
1285 Avenue of the Americas                                               Wilmington, DE 19801
New York, NY 10019                                                        cobb@lrclaw.com
arosenberg@paulweiss.com; jadlerstein@paulweiss.com;
dkeeton@paulweiss.com; jgordils@paulweiss.com




#109762014 v1
                         Case 20-11662-KBO           Doc 1314     Filed 10/05/20    Page 19 of 19
Federal Express and Email                                        Federal Express and Email
(Counsel to the Committee)                                       (Counsel to the Committee)
Michael S. Etkin, Michael Savetsky, Nicole Fulfree and Colleen   Jeffrey Cohen, Lindsay H. Sklar
M. Maker                                                         LOWENSTEIN SANDLER LLP
LOWENSTEIN SANDLER LLP                                           1251 Avenue of the Americas
One Lowenstein Drive                                             New York, NY 10020
Roseland, NJ 070686                                              jcohen@lowenstein.com; lsklar@lowenstein.com
metkin@lowenstein.com; msavetsky@lowenstein.com;
nfulfree@lowenstein.com; cmaker@lowenstein.com

Hand Delivery and Email
(Counsel to the Committee)
Scott D. Cousins
BAYARD, P.A.
600 North King Street
Suite 400
Wilmington, DE 19801
scousins@bayardlaw.com




#109762014 v1
